DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 1/8/2021, wherein claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “monitoring a performance of the executing workload….comprises monitoring a storage throughput of data access operations that are performed by the executing workload on at least the first server node to access data in a storage tier of a data storage system which is allocated to store data associated with the executing workload….thereby determining whether said storage throughput causes a bottleneck condition due to an increase in latency of the data access operations…responsive to detecting the bottleneck condition, determining a second set of resources to reallocate to the workload...allocating memory of at least one integrated memory device of at least one hardware accelerator device which resides on the first server node to store at least a portion of the data associated with the executing workload….performing a live migration process to move the executing workload to the second set of resources…executing the workload using the second set of resources…performing the live migration process comprises moving the portion of the data associated with the executing workload to the allocated memory…” (emphasis added), which is not described in the Specification.
The applicants’ specification states in one embodiment [Fig. 3 – step 344 and paragraphs 0040-0044]:
“…in the …embodiment of Fig. 3, the hierarchical tiered storage system 320 comprises three tiers…”
“…the storage throughput analysis and prediction module 340…monitor the throughput of data reads/writes to the various memory and storage devices…to detect bottlenecks in storage throughput...a live migration process can be performed to move at least a portion, or all of the data associated with the running workload from one storage/memory location to another storage/memory location to increase storage throughput performance…”

In contrast, a separate and distinct second embodiment states [Fig. 2 and paragraphs 37-38]:
“...the accelerator service platform 130 executes a given workload using an initial set of resources that are allocated …the workload monitor module…detect a bottleneck condition which causes a decrease in the performance of the executing workload….provision a second set of resources to reallocate to executing workload…live migration module 144 is then invoked to perform a live migration process to move the executing workload to the reallocated set of resources…workload execution continues using the allocated set of resources…”
“….performed to address bottleneck conditions the running workload can be live migrated to another location away from the bottleneck…”
“…a third processor …executing on the second host server can be reallocated in place of the first processor…for executing the workload in conjunction with the second processor…” 
The Applicant’s specification describes two separate embodiments.  In a first embodiment, within one system, workload experiencing access bottleneck to a storage tier within the system, and perform a subsequent data prefetch to the memory of an executing hardware.  In a second embodiment, between two systems, the workload experiences a bottle neck that causes the live migration of the executing program from a first system to a second system.  Thus, the Specification does not describe anywhere both “performing a live migration process to move the executing workload to the second 
Furthermore, the claim language ”monitoring a performance of the executing workload to detect a bottleneck condition which causes a decrease in the performance of the executing workload…performing a live migration process to move the executing workload to the second set of resources and executing the workload using the second set of resources” is further limited by “…wherein monitoring the performance…comprises monitoring a storage throughput of data access operations that are performed by the executing workload on at least the first server node to access data in a storage tier of a data storage system…causes a bottleneck condition due to an increase in latency of the data access operations…”.  The Specification does not describe anywhere responsive to detecting the bottle neck condition, where it is a increase in latency of the data access operations to access data in a storage tier of a 
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for claims 12 and 17, they contain similar defects as claim 1 above.  Thus they are rejected under the same rationales.
As for dependent claims 2-7, 9-14, 16-20, they are rejected for failure to cure the defect of the claim upon which they depend.  

Claims 1-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s Specification states the following:
“[0037] …In one embodiment, Fig. 2 illustrates the accelerator service platform 130 executes a given workload using an initial set of resources that are allocated to the given workload…during real-time execution of the given workload…detect a bottleneck condition which causes a decrease in the performance of the executing workload…determine and provision a second set of resources to reallocate to the 
“[0038]…when a bottleneck arises in a given location, the running workload can be live migrated to another location away from the bottleneck…”
“[0040]…according to an embodiment of the invention…Fig. 3 …illustrates methods that can be implemented for reallocating data storage resources in instances where bottlenecks in storage throughput are detected…”
“[0044]…Fig. 3 schematically illustrates a live data migration process 342…illustrates a live data migration process 344 in which data of a running workload is moved or otherwise pre-fetched from the third data storage array…to the memory … of the accelerator device…”
	This portion of Applicant’s specification discusses two distinct embodiments, where one is directed to a data migration process within a single system, and the other is directed to a task migration process between two systems.  No teaching of simultaneous execution of data migration process within a single system and a task migration process between two separate systems is taught from the same monitoring step.  
Under the broadest reasonable interpretation, the “monitoring a performance of the executing workload to detect a bottleneck condition which causes a decrease in the performance of the executing workload…responsive to detecting the bottleneck condition “ limitation and “… monitoring the performance of the executing workload to detect a bottleneck condition comprises monitoring a storage throughput of data access 
Nature of applicant’s invention is to perform a data migration if a bottleneck due to data access operation latency is detected OR perform a task migration if a bottleneck between two separate systems are detected and execute the task on the second system.
Generally, as a matter of fundamental logic, a task is executed on processor resources, and data is accessed on storage resources.  Here, the application claims in response to determining a bottleneck, “determining the second set of resources to allocate to the executing workload comprises allocating memory of at least one integrated memory device of at least one hardware accelerator device which resides on the first server node to store at least a portion of the data associated with the executing workload…”
It would not be readily apparent to one of ordinary skill how, when the resource allocated is “memory…to store at least a portion of the data” and “performing a live migration process to move the executing workload to the second set of resources; and executing the workload using the second set of resources” as claimed because it is not known in the art data store is capable of executing a workload itself.
Moreover, it would further not be readily apparent to one of ordinary skill how, when detecting a bottleneck condition, to execute both performing a live migration 
Thus, the applicant provides no direction on how to implement in response to detecting a storage throughput bottleneck to allocate memory to store a portion of the data then perform a live migration process to move the executing workload to be executed on it nor does it provide any direction on concurrent live migration process to move executing workload to the second set of resources, while live migrate the data to the second set of resources that is a data storage resource within the same system.
Claims 12 and 17 contain similar limitations and are similarly not enabled.
As for dependent claims 2-7, 9-14, 16-20, they are rejected for failure to cure the defect of the claim upon which they depend.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations are unclear and indefinite:
As for claim 1, it is unclear what is meant by “…performing a live migration process to move the executing workload to the second set of resources and executing the workload using the second set of resources…wherein monitoring the performance…wherein in response to determining…determining the second set of resources to reallocate to the executing workload comprises allocating memory performing the live migration process comprises moving the portion of data associated with the executing workload to the allocated memory…which resides on the first server node.” because it is unclear how to perform both moving a portion of the data to a location on the first server and performing a live migration to move the executing workload to the same memory to store at least a portion of the data.  In addition, arguendo, the second set of resources in the “performing a live migration process to move the executing workload …” step is directed to a different resource than the second set of resources recited in the wherein clause, it is unclear how to perform a live migration process to move the 
As for claim 1, it is further unclear what is meant by the claim language ”monitoring a performance of the executing workload to detect a bottleneck condition which causes a decrease in the performance of the executing workload, performing a live migration process to move the executing workload to the second set of resources…wherein monitoring the performance…comprises monitoring a storage throughput of data access operations that are performed by the executing workload on at least the first server node to access data in a storage tier of a data storage system…causes a bottleneck condition due to an increase in latency of the data access operations…” because nowhere does the Specification describes, nor is it understood the allocated resource is a storage 
For the purpose of examination, Examiner assumes the “wherein monitoring the performance of the executing workload…in response to determining…the bottleneck condition, determining the second set of resources to allocate…” the second set of resources can be resources on a different server node as understood in Fig. 2 of the Specification where workload is migrated along with any relevant data needed.  
In addition, Due to the mutual exclusiveness of the two performing a live migration steps following the “monitoring…wherein monitoring” steps that under BRI, would be the same step, two separate embodiments in the Specification that are not taught to occur in one embodiment. Examiner assume “wherein monitoring the performance of the executing workload to detect a bottleneck condition…wherein in response to determining…determining the second set of resources to reallocate…performing the live migration process which resides on the first server node” is not further limiting the “monitoring a performance…responsive to detecting…performing a live migration process” and unrelated as a separate embodiment. 
As for claims 12 and 17, they contain similar defects as claim 1.  Thus, they are rejected under the same rationales.
As for claims 2-11, 13-16 and 18-20, they are rejected for failure to cure the defect of the claim upon which they depend.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger et al. (US PGPUB 2011/0161972), in view of Bernat et al. (US PGPUB 2018/0150240), further in view of Yang et al. (US PGPUB 2019/0026030), Further in view of Lam et al (US PAT 9870333)

As for claim 1, Dillenberger teaches a method, comprising: 
executing a workload [job] on at least a first server node [first information processing system] in a distributed accelerator-as-a-service computing system using a 
monitoring a performance of the executing workload to detect a decrease in the performance of the executing workload (Abstract, “job…running on the first …information processing system … is monitored…when one of the jobs fails to satisfy a goal…”); 
responsive to detecting a decrease in the performance, determining a second set of resources to reallocate to the executing workload, which would result in at least one of reducing and eliminating the bottleneck condition (Abstract in view of paragraph 15, “when one of the jobs fails to satisfy a goal, a least one hardware accelerator resource in the second set of hardware accelerator resources …are dynamically reassigned to the first information processing system.”  Examiner note, “which would result in at least one of reducing and eliminating the bottleneck condition” is an intended goal.  See, e.g., paragraph 25, “determine whether adding additional accelerators would ensure that the goal…is achieved…”); 
performing a live migration process to move the executing workload to the second set of resource (paragraph 34, in view of current application claim 3.  Examiner note claim 3 states second set of resources comprises at least one resource of the first set of resources.  Prior art teaches second set of resources can be understood as the 
executing the workload using the second set of resources (paragraph 35).

In light of the 35 U.S.C. 112 issues noted above and lack of clarity of how the claimed invention is meant to work when combining two separate and distinct embodiments (a data migration within a tiered system vs a workload migration to another system entirely) that are neither described to work together, or is understood by a person of ordinary skill in the art to be enabled.  Moreover, regarding the data migration, applicant specification states it’s functionally equivalent to a pre-fetch of data to executing hardware’s internal memory (paragraph 44), which is inherent to any hardware processor that needs to operate on data.  Here, Dillenberger teaches the additional allocation of accelerator resources executing a shared workload, thus would inherently to be loading the data that was in other parts of the shared system to itself to execute on the newly allocated accelerator. However, in the interest of compact prosecution, Examiner will note that Dillenberger does not explicitly teach the second set of resources to allocate to the executing workload comprises allocating memory of at least one integrated memory device of at least one hardware accelerator device which resides on the same first server node to store at least a portion of the data 
Bernat teaches a known method of distributed computing resource allocation  based on performance including in response to detecting a bottleneck condition which cause a decrease in the performance of the executing workload (paragraph 83, “...identify phase in which the amount of data sent through the network… satisfies a predefined threshold…”),
determining the second set of resources to reallocate to the executing workload comprises allocating memory of at least one hardware accelerator device which resides on the first server node [rack] to store at least a portion of the data associated with the executing workload wherein the determined second set of resources comprises the memory of the at least one hardware accelerator device which resides on the first server node (paragraph 76, 85 in view of paragraphs 65 and 31, “…the compute sled … migrates the workload to the data storage sled…” (paragraph 85), “…reformat data…usable by the data storage sled 1240” (e.g., by the I/O accelerator unit 1260 of the data storage sled 1240”  (paragraph 76) Thus, the migration is understood as assigning the I/O accelerator unit  1260 of the data storage sled to execute the workload, which includes data send to the I/O accelerator unit for processing.  I/O accelerator unit can be implemented “as a specialized device, such as a co-processor, an FPGA, or an ASIC, …using data in the local data storage devices 1414” (paragraph 65).  The workload and data migration destination is within the same server node, “a rack 202…house plurality of sleds…compute…accelerator…storage” (paragraph 31)),

One of ordinary skill in the art at the time of the filing of the application would have recognized that applying the known technique of Bernat would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bernat to the teachings of Dillenberger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource allocation and load balancing features into similar systems.  Further, applying responsive to a bottleneck condition that can trigger a performance degradation and to perform a live migration process to move the executing workload to the second set of resources and copying of data to the second set of resources to Dillenberger with detecting a bottleneck degradation of performance and moving the workload to operate on a second set of resources accordingly, would have been recognized by those of ordinary 

While Dillenberger and Bernat teaches monitoring the performance of the executing workload to detect a bottleneck condition which causes a decrease in the performance of the executing workload and allocation a second set of resources within the same server node as the workload, the monitoring does not specifically teaches monitoring a storage throughput of data access operations of the executing workload to a first data storage array in a hierarchical tiered storage system which is allocated to store data associated with the execution workload and detecting said storage throughput as a bottleneck condition in response to an increase in latency of the data access operations and reallocating at least a portion of the data associated with the executing workload .
However, Yang teaches a known method of VM migration based on monitoring of performance information including monitoring a storage throughput of data access operations that are performed by the executing workload on at least the first server node to access data in a storage tier of a data storage array which is allocated to store data associated with the execution workload, to thereby determine whether said storage throughput causes a bottleneck condition due to an increase in latency of the data access operations (paragraph 33-35, wherein migration is assignment of virtual machines to storage tiers at different points in time.  See, e.g., Fig. 6A-6B.  “determining performance data…latency…throughput…” to determine vm migration should occur to improve them), . This known technique is applicable to the system of Dillenberger and 
One of ordinary skill in the art at the time of the filing of the application would have recognized that applying the known technique of Yang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yang to the teachings of Dillenberger and Bernat would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such load balancing features into similar systems.  Further, applying determining a bottleneck condition of throughput based on increased latency to Dillenberger and Bernat with detecting a degradation of performance and bottleneck, and in response moving the workload to operate on a second set of resources accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow optimally access time and specializations offered by different storage tiers. (Yang, paragraph 6)

While Dillenberger, Bernat, and Yang clearly teaches specialized programmable devices as hardware accelerator (Bernat at paragraph 65), and states the accelerator uses data stored in local memory (See, e.g., Bernat at paragraphs 65, 69, “…using data in the local storage device(s) 1414…”) and it is well known to a person of ordinary skill in the art at the filing of the application that FPGA and ASIC necessarily needs memory, and that memory can be integrated, thus obvious.  Nevertheless, in the interest of compact prosecution, Examiner will note Dillenberger, Bernat, and Yang do not 
However, Lam teaches a known method of integrated accelerator module implementation including at least one integrated memory device of at least one hardware accelerator device (col. 3, lines 58-62.) This known technique is applicable to the system of Dillenberger, Bernat, and Yang as they both share characteristics and capabilities, namely, they are directed to utilization of accelerator devices.
One of ordinary skill in the art at the time of the filing of the application would have recognized that applying the known technique of Lam would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lam to the teachings of Dillenberger, Bernat, and Yang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hardware accelerators features into similar systems.  Further, applying determining a bottleneck condition of throughput based on increased latency to Dillenberger, Bernat, and Yang with detecting a degradation of performance and bottleneck, and in response moving the workload to operate on a second set of resources accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more efficient packaging of hardware accelerator devices. (Lam, col. 3 line 60-63).

As for claim 2, Dillenberger also teaches wherein the accelerator resources comprise one of a hardware accelerator resource, a virtual accelerator resource, and a combination of hardware and virtual accelerator resources (paragraph 14).

As for claim 3, Dillenberger also teaches second set of resources comprises at least one resource of the first set of resources (paragraph 34, when the resource given to the workload comprises of Accelerator resource from first set plus reassigned resource from another place, the second set obviously comprises at least one resource of the first set.).

As for claim 9, it contains similar limitations taught in claim 1.  Thus, it is rejected under the same rationales.
In addition, Yang teaches the storage tier is a first storage tier (paragraphs 33-35 and Fig. 6A-6B.  “first storage tier” as claimed is understood as similar to “a storage tier” claimed in claim 1, and is understood as the storage tier the VM is associated with before migration in Yang).

As for claim 10, Yang teaches in response to determining that said storage throughput of the data access operations of the executing workload to the first storage tier of the data storage system causes the bottleneck condition (paragraph 33-35 and Fig. 6A-6B), determining a second set of resources to reallocate to the executing workload comprises reallocating at least a portion of the data associated with the executing workload to at least one of (i) a second data storage tier of the hierarchical 

As for claims 12 and 17, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.  

As for claim 15 and 20, they contain similar limitations as claim 10 above.  Thus, they are rejected under the same rationales.

Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger, Bernat, Yang, and Lam, further in view of Noel et al. (US PGPUB 2019/0068557).  
As for claim 4, In light of the 35 U.S.C. 112 issues noted above and lack of clarity of how the claimed invention is meant to work when combining two separate and distinct embodiments, and the second set of resource can be referencing the data storage resources (see, e.g., claim 1).  Thus, Yang teaches instead of utilizing both the first and another additional set of resources, the second set of resources comprises none of the resources of the first set of resources (paragraphs 33-37, because the resources is a different tier, it is clearly not overlapping with the resources in the original tier). 

Noel teaches a known method of cloud based resource performance monitoring for workload execution (Fig. 1) including detecting a bottleneck condition which cause a decrease in the performance of the executing workload (paragraph 26), wherein instead of utilizing both first and another additional set of resources, the second set of resources comprises none of the resources of the first set of resources, the resources are computational resources (Fig. 1 and paragraph 25, destination host does not share resource of the source VM host, thus clearly does not comprise any of the resources of the first set of resources).  This known technique is applicable to the system of Dillenberger, Bernat, Yang, and Lam as they both share characteristics and capabilities, namely, they are directed to resource allocation and load balancing in networked distributed computing environment.
One of ordinary skill in the art at the time of the filing of the application would have recognized that applying the known technique of Noel would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Noel to the teachings of Dillenberger, Bernat, Yang, and Lam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such resource allocation and load balancing features into similar systems.  Further, applying a live 

As for claim 11, Yang teaches monitoring the performance of the executing workload to detect a bottleneck condition comprises monitoring a performance level of the executing workload to thereby determine whether said performance level of the executing workload caused a bottleneck condition due to the performance level of the executing workload not meeting an expected performance level (paragraph 33-36), in response to determining that said performance level not meeting the expected performance level causes the bottleneck condition, performing a migration (paragraph 33-36, moving from one tier to another tier so the latency/throughput can improve is understood as the previous performance level not meeting the expected performance level)
Noel also teaches performing the live migration process to move the executing workload to the second set of resources comprises moving the executing workload to a remote set of resources which reside in a second distributed computer system (fig. 1 and paragraph 14).  


As for claim 16, it contains similar limitations as claim 11 above.  Thus, it is rejected under the same rationales.

Claims 5-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger, Bernat, Yang, and Lam, further in view of Krishnamurthy (US PGPUB 2019/0182178).

As for claim 5, Dillenberger, Bernat, Yang, and Lam teaches monitoring the performance of the executing workload to detect a bottle neck condition further comprises monitoring communication (Yang at paragraph 33-35, wherein migration is assignment of virtual machines to storage tiers at different points in time.  See, e.g., Fig. 6A-6B.  “determining performance data…latency…throughput…” to determine vm migration should occur to improve them), in response to determining that said communication causes the bottleneck condition (Yang at paragraph 33-35, and Fig. 6A-6B),  
performing the live migration process to move the executing workload to the second set of resources while continuously running the migrating virtual machine for executing the workload (Dillenberger at paragraph 34, Prior art teaches second set of resources can be understood as the newly reassigned accelerator resources, while the prior art also include accelerator resources already assigned to workload that continue 
migration comprising migrating a running virtual machine from the first server node to the second server node (Bernat at paragraphs 51 and 85.  Each workload can be a virtual machine (paragraph 51), “…the compute sled … migrates the workload to the data storage sled…” (paragraph 85).  See, e.g., paragraph 33 and Fig. 4 for exemplary embodiment where the sleds are in different server nodes (racks); paragraph 50 (one or more of the sleds …maybe grouped into a …node…” for exemplary embodiments of where sleds can be arbitrarily grouped, and thus it would have been obvious the compute sled and data storage sled can be in different nodes/racks.) 
Dillenberger, Bernat, Yang, and Lam do not explicitly teach the monitoring the latency or bandwidth of communication: 
However, Krishnamurthy teaches a known method of distributed computing execution and migrating of a workload across multiple hosts [node] including monitoring communication between a first processor and a second processor executing the workload, wherein the first processor resides on the first server node and the second processor resides on a second server node (paragraph 9 and 12, “identifying…[based on] access latency metrics…move…” and alternative embodiment, “reduce…latency and network traffic by migrating lock managers to coupling facility locations closest to nodes seeking resource access…”), to thereby determine whether said communication 
One of ordinary skill in the art at the time of the filing of the application would have recognized that applying the known technique of Krishnamurthy would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Krishnamurthy to the teachings of Dillenberger, Bernat, Yang, and Lam would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such load balancing features into similar systems.  Further, applying determining a bottleneck condition of inter processor communication to Dillenberger, Bernat, Yang, and Lam with monitoring detecting a degradation of performance and bottleneck, and in response moving the workload to operate on a second set of resources accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved network performance. (Krishnamurthy, paragraph 4)

As for claim 6, it contains similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.
In addition, Bernat teaches migration comprises migrating a running container application from the first server node to the second server node (Bernat at paragraphs 51 and 85.  Each workload can be a container (paragraph 51), “…the compute sled … migrates the workload to the data storage sled…” (paragraph 85).  See, e.g., paragraph 33 and Fig. 4 for exemplary embodiment where the sleds are in different server nodes (racks); paragraph 50 (one or more of the sleds …maybe grouped into a …node…” for exemplary embodiments of where sleds can be arbitrarily grouped, and thus it would have been obvious the compute sled and data storage sled can be in different nodes/racks.).


As for claim 7, it contain similar limitations as claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 8, Krishnamurthy determining the second set of resources to reallocate to the executing workload comprises reallocating a third processor in place of the first processor, wherein the third processor executes within the second host server (paragraph 17 in view of paragraph 68, instead of using a processor at first location, move to second location, which can, clearly be a physically distinct entity.  In addition, it is discussed the destination node can be a z-series IBM server system, which is well 

As for claims 13 and 18, they contain similar limitations as claims 5 above.  Thus, they are rejected under the same rationales.

As for claims 14 and 19, they contain similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comments
Examiner urges applicant representative to contact Examiner to discuss the various 112(a) and 112(b) issues presented in the application to better clarify the claim language to better move prosecution forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199